Motion by appellants Levy and D ’Antonio to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Defendants argued that they were deprived of due process of law under the Fourteenth Amendment when the People called a witness (Daniel Cohen) to the stand to testify knowing that he would claim privilege against self incrimination and then read to the jury his alleged confession. The Court of Appeals held that there was no violation of defendants’ constitutional rights. [See 15 N Y 2d 159.]